Citation Nr: 1140745	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-34 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to TDIU.  

This claim was previously before the Board in January 2010, at which time entitlement to TDIU was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The record contains a Joint Motion for Remand, dated in March 2011, wherein the Veteran's attorney and the VA General Counsel agreed to remand the Veteran's claim.  In April 2011, a Court order was issued, remanding the Veteran's claim for reasons which will be further explained herein.

The Board notes that, while the case was pending at the Court, the RO granted a 100 percent rating for an anxiety disorder based upon a VA examination that said there was a total occupational and social impairment due to the anxiety disorder.  The 100 percent rating was made effective from June 2009.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has been granted.  As such, the Veteran's claim of entitlement to a TDIU remains before the Board.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.



REMAND

The March 2011 Joint Motion indicates that a remand is required in this case due to perceived deficiencies in the Board's analysis in the January 2010 decision with respect to whether VA met its statutory duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  

Specifically, the Joint Motion notes that, while the evidentiary record reflects that the Veteran applied for vocational rehabilitation and was subsequently granted such eligibility, the Board did not discuss whether the Veteran's vocational rehabilitation records were relevant to his TDIU claim and whether they had been requested.  

Because VA provides vocational rehabilitation to determine if a veteran is in need of rehabilitation due to an employment handicap, the Board finds that the Veteran's vocational rehabilitation records are relevant to his claim for TDIU benefits.  However, there is no indication that the RO sought to obtain the Veteran's vocational rehabilitation records.  As a result, these records must be obtained before the Board can render a fully informed decision in this matter and to satisfy VA's duty to assist the Veteran.  Therefore, the Board finds this claim must be remanded in order to obtain the Veteran's VA vocational rehabilitation file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation file and incorporate it into the claims file.  Any negative attempts to obtain this evidence must be documented in the claims file.  

2.  Once the Veteran's VA vocational rehabilitation file is incorporated into the claims file, the RO should review the Veteran's claim for TDIU benefits in light of this additional evidence and determine if any additional development is needed, to include affording the Veteran any examinations deemed necessary for the adjudication of his claim.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


